DENNIS, Justice,
dissenting.
I respectfully dissent. The juvenile in this case has a “right to have reviewed summarily by the Louisiana Supreme Court . by preference” the decision by the juvenile court to transfer the case to the court exercising criminal jurisdiction. La. R.S. 18:1571.4B. The action of the majority falls woefully short of a preferential, summary review and effectively denies the juvenile this important statutory right.
ORDER
All proceedings in connection with the statutory juvenile transfer hearing are stayed until this Court acts on the writ application; relator is ordered returned to the Caddo juvenile detention facility pending further orders of this Court; relator’s application to stay grand jury proceedings is denied. See State of Louisiana ex rel. Craig S. Coco, 363 So.2d 207 (La.1978). The transcript of the transfer hearing is ordered furnished to this Court as soon as possible.